Citation Nr: 1823883	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to May 26, 2016.

2. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from May 26, 2016 to September 27, 2016.

3.  Entitlement to an initial compensable rating for bilateral hearing loss since September 28, 2016.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from July 1961 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego,, California.

By way of procedural background, the Veteran was initially granted service connection for hearing loss in an April 2013 rating decision; he was assigned a noncompensable (0 percent) evaluation effective May 29, 2012.  The Veteran asked for reconsideration of the noncompensable rating in an August 2013 statement, which the Board construes as a notice of disagreement.  In an April 2014 rating decision, the RO continued the noncompensable evaluation.  Following additional evidence, the RO again continued the noncompensable rating in an October 2016 rating decision.  The Veteran filed a formal notice of disagreement in November 2016.  In a March 2017 rating decision, the RO granted a 10 percent rating for hearing loss effective May 26, 2016.  The March 2017 rating decision also assigned a noncompensable rating effective September 28, 2016.  

The RO's actions in the March 2017 rating decision constitute a staged rating, rather than a rating reduction, as no actual diminution in payments resulted from their actions therein.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet. App. 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009) (when a higher rating is granted and then it is reduced, this is a retroactive action, and not a prospective one; therefore, the provisions regarding rating reductions are not applicable).  Accordingly, in its decision below, the Board shall evaluate the propriety of both the dates of the stage and the disability ratings assigned.  

FINDINGS OF FACT

1.  For the rating period prior to May 26, 2016, audiometric testing revealed, at worst, average puretone threshold of 29 decibels and 92 percent speech recognition in the right ear, and average puretone threshold of 36 decibels and 96 percent speech recognition in the left ear.

2.  For the rating period from May 26, 2016 to September 27, 2016, audiometric testing revealed, at worst, average puretone threshold of 38 decibels and 94 percent speech recognition in the right ear, and average puretone threshold of 99 decibels and 16 percent speech recognition in the left ear.

3.  For the rating period since September 28, 2016, audiometric testing revealed, at worst, average puretone threshold 36 decibels and 96 percent speech recognition in the right ear, and average puretone threshold of 43 decibels and 84 percent speech recognition in the left ear.  


CONCLUSIONS OF LAW

1.  For the rating period prior to May 26, 2016, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2017).

2.  For the rating period from May 26, 2016 to September 27, 2016, the criteria for a rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100.

3.  For the rating period since September 27, 2016, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss Disability-Rating Criteria and Analysis

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2017).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  Id. 

Rating Period Prior to May 26, 2016

In this case, the Veteran's service-connected bilateral hearing loss is rated as noncompensable for the rating period prior to May 26, 2016 and he asserts that a higher rating is warranted.

After having reviewed all evidence of record, including the Veteran's lay statements and VA audiological findings, the Board finds that the Veteran's bilateral hearing loss does not more nearly approximate a compensable rating for the rating period prior to May 26, 216, for the reasons discussed below.

On the authorized audiological evaluation in March 2016, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
15
40
40
28.75
92
LEFT
20
35
50
40
36.25
96

The March 2013 VA audiology consultation report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 29 decibel puretone threshold average and 92 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 36 decibel puretone threshold average, and 96 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

On an authorized audiological evaluation in December 2013, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
20
50
45
35
100
LEFT
40
40
60
40
45
100

The December 20013 VA audiology consultation report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 35 decibel puretone threshold average and 100 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 45 decibel puretone threshold average, and 100 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The remaining evidence has been reviewed; however, the record does not contain any additional audiological testing in addition to the VA examinations already discussed above. 

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the December 2013 VA examiner addressed functional effects of hearing loss by noting that the Veteran had problems understanding conversations.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record.

For these reasons, the Board finds that, for the rating period prior to May 26, 2016, a compensable rating for bilateral hearing loss is not warranted.



Rating Period From May 26, 2016 to September 27, 2016

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling for the rating period from May 26, 2016 to September 27, 2016.  The Veteran essentially contends that a higher rating is warranted.

The evidence during this period includes a May 2016 VA audiological examination, which revealed pure tone thresholds, in decibels, as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
25
50
45
37.5
94
LEFT
90
100
105
100
98.75
16

The May 2016 VA audiology consultation report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 38 decibel puretone threshold average and 94 percent speech discrimination, and a numeric designation of XI in the left ear on the basis of 99 decibel puretone threshold average, and 16 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear XI, entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment apply during this period as puretone thresholds reported on the audiological evaluation in May 2016 discussed above were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear.  Therefore, the Board will apply Table VIA, which provides Roman numeral designations based on pure tone threshold average only.  Applying Table VIA to the results of the May 2016 audiogram yields numeric hearing impairment designations of I in the right ear, and X in the left ear.  Combining these levels using Table VII of § 4.85 results in a 10 percent disability rating.

The remaining evidence has been reviewed; however, the record does not contain any additional audiological testing in addition to the VA examinations already discussed above. 

The Board has again considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 

The May 2016 VA examiner also addressed functional effects of hearing loss by noting that the Veteran was fitted with a right hearing aid about three years ago at the VA.  The hearing loss was reported to be worse in his right ear and caused him to have to ask people to repeat themselves.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record.  For these reasons, the Board finds that, for the rating period from May 26, 2016 to September 27, 2016, a rating in excess of 10 percent is not warranted.

Rating Period Beginning September 28, 2016

As a result of the March 2017 rating decision discussed above, the Veteran's rating for his service-connected bilateral hearing loss was returned to a noncompensable rating as of September 28, 2016.  The Veteran again essentially contends that a higher rating is warranted.  


The evidence during this period includes a September 2016 VA audiological examination, which revealed pure tone thresholds, in decibels, as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
25
50
45
36.25
96
LEFT
45
55
60
50
52.5
84

The September 2016 VA audiology consultation report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 36 decibel puretone threshold average and 96 percent speech discrimination, and a numeric designation of II in the left ear on the basis of 53 decibel puretone threshold average, and 84 percent speech discrimination.  The numeric designation for the right ear I along with the numeric designation for the left ear XI, entered into Table VII, produce a noncompensable evaluation for hearing impairment.  Further, during this period, the Veteran's bilateral hearing loss did not meet the criteria for an exceptional pattern of hearing loss, so Table VIA is not for application.  

The remaining evidence has been reviewed; however, the record does not contain any additional audiological testing in addition to the VA examinations already discussed above. 

The Board has again considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  The Veteran is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  The September 2016 VA examiner also addressed functional effects of hearing loss, noting that the Veteran has trouble hearing conversations clearly.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record.  

For these reasons, the Board finds that, for the rating period from September 28, 2016, a compensable disability rating is not warranted.


ORDER

For the rating period prior to May 26, 2016, a compensable rating for bilateral hearing loss is denied.

For the rating period from May 26, 2016 to September 27, 2016, a rating in excess of 10 percent for bilateral hearing is denied.

For the rating period from September 28, 2016, a compensable rating for bilateral hearing loss is denied. 




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


